First Investors Life Insurance Company 40 Wall Street New York, NY 10005 May 2, 2014 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: First Investors Life Separate Account E (the “Registrant”) – Post-Effective Amendment No. 10 to the Registration Statement on Form N-6 (File Nos. 333-123756 and 811-21742) Ladies and Gentlemen: On behalf of the Registrant, I certify, pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Act”), that: The form of Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Act would not have differed from that contained in Post-Effective Amendment No. 10 to the Registrant’s above-referenced Registration Statement on Form N-6, the most recent Post-Effective Amendment filed with the Securities and Exchange Commission (the “SEC”); and The text of Post-Effective Amendment No. 10 was filed electronically with the SEC. Should you have any questions regarding this letter, please contact Mark Amorosi of K&L Gates LLP at (202) 778-9351. Very truly yours, /s/ Mary Carty Mary Carty General Counsel, First Investors Consolidated Corporation and its subsidiaries
